May 10, 2021

BY ECF:

Hon. Naomi Reice Buchwald
District Judge                                                    Application granted. The status
Daniel Patrick Moynihan                                           conference is adjourned until
United States Courthouse                                          June 22, 2021 at 11:00 a.m. The
500 Pearl St., Courtroom 21A                                      Court excludes time under the
New York, NY 10007                                                Speedy Trial Act through that
                                                                  date. See 18 U.S.C. §
                                                                  3161(h)(7)(A).
               RE:      United States v. Hany Ibrahim             SO ORDERED.
                        Case No.: 21-cr-00146-1 (NRB)
                        Southern District of New York

Dear Judge Buchwald:                                               Dated:
                                                                     New York, New York
                                                                     May 10, 2021
       Please be advised that I represent Mr. Hany Ibrahim in the above referenced
action. We are currently scheduled for a conference before Your Honor on May 11, 2021
at 11:00 a.m. This is my first letter requesting an adjournment of the conference.

       Upon the consent of Assistant United States Attorney (“AUSA”) Thomas Burnett I
am respectfully requesting the conference be adjourned for approximately six (6) weeks
in order for the parties to finalize and review the discovery, and further conference the
case.

       I agree to an Order of Exclusion of Speedy Trial Time, between May 11, 2021 and
the adjourn date. Thank you for your consideration.

                                         Sincerely,
                                     Spodek Law Group P.C.

                                       /S/ Todd A. Spodek
TAS/az
cc:   All Counsel (By ECF)

 85 Broad Street, 30th Floor NY, NY 10004 | T: (212) 300-5196 | F: (212) 300-6371 | info@spodeklawgroup.com
